IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


MICHAEL A. SONGER AND LINDA              : No. 466 WAL 2017
SONGER,                                  :
                                         :
                   Petitioner            : Petition for Allowance of Appeal from
                                         : the Order of the Commonwealth Court
                                         :
             v.                          :
                                         :
                                         :
CAMERON COUNTY BOARD OF                  :
ASSESSMENT APPEAL,                       :
                                         :
                   Respondent            :
                                         :
                                         :
             v.                          :
                                         :
                                         :
CAMERON COUNTY SCHOOL                    :
DISTRICT,                                :
                                         :
                   Respondent            :


                                    ORDER



PER CURIAM

     AND NOW, this 30th day of May, 2018, the Petition for Allowance of Appeal is

DENIED.